DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112(b) Rejections Withdrawn
The rejection of claim 1 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 19 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, with respect to aging, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  (But note the new 112(b) rejection of claim 19 below.)  
The rejection of claim 20 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 21 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 24 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s 
The rejection of claim 25 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claims 2-4 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph (indefinite from indefinite), has been overcome by inventor’s amendment.  With respect to claims 2 and 3, the amendment cancels the claims.  With respect to claim 4, the rejection is moot.  

Claim Rejections - 35 USC § 112(b), MAINTAINED and NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The preamble remains unclear because it remains ungrammatical even after inventor’s amendment (“A method for preventing melanin synthesis having a symptom, condition, disorder, or disease that is associated with tyrosinase inhibition…”).  
A method for preventing melanin synthesis which is a symptom of a condition, disorder, or disease that is associated with tyrosinase inhibition….  Is this, if fact, inventor’s intended meaning?
Clarification is in order.  

Claim 18 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The preamble remains unclear because it remains ungrammatical even after inventor’s amendment (“A method for preventing melanin synthesis having a symptom, condition, disorder, or disease that is associated with non-tyrosinase inhibition…”).  
The examiner respectfully suggests that the preamble should properly be something along the lines of: A method for preventing melanin synthesis which is a symptom of a condition, disorder, or disease that is associated with non-tyrosinase inhibition….  Is this, if fact, inventor’s intended meaning?
Clarification is in order.  

Claim 19 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

The examiner is unable to suggest alternative wording as it is unclear what exactly inventor is attempting to claim.  
Clarification is very much in order.  

Claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
While inventor has deleted the phrase “such as”, inventor has introduced another indefiniteness into the claim.  Note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, the claim recites the broad recitation “…proinflammatory cytokines…”, and the claim also recites “…including [emphasis added] COX-1, COX-2…” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  


There is insufficient antecedent basis for the limitation “said…conditions” in the claim.

Claims 21 and 25 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

112(d) Rejections Withdrawn
The rejection of claim 2 under 35 USC 112(d) or 35 USC 112 (pre-AIA ), fourth paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  

Claim Rejections - 35 USC § 112(d), NEW
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the present instance, the claim fails to further limit the subject matter of the claim upon which it depends.  
Claim 1, the claim from which claim 4 immediately depends, and claim 4 both teach the same 8 compounds (i.e. the E and Z isomers of compounds (1), (2), (3) and (4)).  The only difference between the claims is that claim 1 teaches these compound by means of a diagramed structure with an R variable definition, while claim 4 teaches these same 8 compounds by name and label.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

102 Rejections Withdrawn
The rejection of claims 1 and 2 under 35 USC 102(a)(1), outlined in the previous Office Action, has been overcome by inventor’s amendment.  With respect to claim 1, the amendment narrows the scope of the claimed invention such that it no longer reads on the cited art.  With respect to claim 2, the amendment cancels the claim.  

Allowable Subject Matter
Claims 1, 13-16, 20 and 22 are allowed for reasons of record (6/3/2021).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        9/10/2021